                Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 1 of 8



1

2

3                                 UNITED STATES DISTRICT COURT
                                      DISTRICT OF COLUMBIA
4

5
     CONFEDERATED TRIBES OF THE CHEHALIS
     RESERVATION, et al.
6
                    Plaintiffs,
7          v.
                                                   Case No.: 1:20-cv-01002-APM
8    STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
9
                 Defendant.
10   _________________________________________
11   CHEYENNE RIVER SIOUX TRIBE, et al.
12                  Plaintiffs,
           v.                                      Case No. 1:20-cv-01059-APM
13
     STEVEN MNUCHIN, SECRETARY, UNITED
14
     STATES DEPARTMENT OF THE TREASURY
15
                 Defendant.
16   _________________________________________

17   UTE TRIBE OF THE UINTAH AND OURAY
     RESERVATION
18
                    Plaintiff,
19         v.                                      Case No. 1:20-cv-01070-APM

20   STEVEN MNUCHIN, SECRETARY, UNITED
     STATES DEPARTMENT OF THE TREASURY
21
                    Defendant.
22

23       CONFEDERATED TRIBES PLAINTIFFS’ AND CHEYENNE RIVER SIOUX
          PLAINTIFFS’ JOINT NOTICE REGARDING MOTIONS TO INTERVENE
24

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                    Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                   811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                        Seattle, WA 98104
     – Page 1                                                                          206-344-8100
              Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 2 of 8



1           Pursuant to the Court’s Minute Orders dated May 7, 2020, and May 9, 2020, Plaintiffs in

2    case number 1:20-cv-01002-APM, the Confederated Tribes of the Chehalis Reservation, Tulalip

3    Tribes, Houlton Band of Maliseet Indians, Akiak Native Community, Asa’carsarmiut Tribe,

4    Aleut Community of St. Paul Island, Navajo Nation, Quinault Indian Nation, Pueblo of Picuris,

5    Elk Valley Rancheria, California, and San Carlos Apache Tribe, and Plaintiffs in case number

6    1:20-cv-01059-APM, Cheyenne River Sioux, Rosebud Sioux Tribe, Oglala Sioux Tribe,

7    Nondalton Tribal Council, Arctic Village Council, and Native Village of Venetie Tribal

8    Government (collectively, “Plaintiff Tribes” or “Plaintiffs”), submit this joint notice regarding

9    the motions to intervene filed by Ahtna, Inc., Doc. 43; Alaska Native Village Corporation

10   Association, Inc. and Association of ANCSA Regional Corporation Presidents/CEOs, Inc. (“the

11   Associations”), Doc. 45; and Calista Corporation, et al., Doc. 46 (the “Calista Intervenors”)

12   (collectively, “ANC Intervenors”).

13          The Plaintiff Tribes appreciate the opportunity provided by the Court to address the

14   motions to intervene in an expedited manner so as to avoid any unnecessary delay in reaching a

15   final decision on the merits in this action. Time is of the utmost importance to the Tribes, their

16   citizens, and their communities, and in the interest of expediency, Plaintiffs do not oppose

17   permissive intervention. This non-opposition, however, should not be construed as agreement by

18   the Plaintiffs to any of the factual assertions or legal arguments in the ANC Intervenors’ motions.

19   It is the Tribes’ firm position that ANCs, including the ANC Intervenors, are not entitled to and

20   have no legal interest in any share of CARES Act Title V funds appropriated by Congress for

21   federally recognized Tribal governments.

22          Plaintiffs have also conferred with counsel for the ANC Intervenors regarding measures

23   to ensure that intervention does not engender delay, inefficiency, or undue burdens on the Court

24   or existing parties. The Plaintiff Tribes and ANC Intervenors have agreed as follows:

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                                  Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                                 811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                                      Seattle, WA 98104
     – Page 2                                                                                        206-344-8100
               Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 3 of 8



1           Plaintiffs agree not to oppose the ANC Intervenors’ motions for intervention.
2           The ANC Intervenors agree not to raise any counterclaims or cross-claims in this action.
3           Absent the Secretary of the U.S. Treasury’s appeal of the Court’s preliminary injunction
4            order, the ANC Intervenors agree not to appeal that order if the Court proceeds on an

5            expedited case schedule, which strives for final decision on the merits by the end of June

6            2020. Plaintiffs agree not to argue that the fact of this agreement and the ANC

7            Intervenors’ non-appeal of the preliminary injunction order evidences the lack of any

8            irreparable injury alleged by the ANC Intervenors.

9           Ahtna, Inc. and the Calista Intervenors agree to jointly file a single set of briefs on cross-
10           motions for summary judgment. The Associations will also file a single set of briefs.

11          The ANC Intervenors agree to meet and confer prior to filing briefs and to avoid
12           duplication where practicable.

13          At this time, and without having reviewed the forthcoming administrative record, and
14           reserving all rights following such review, Plaintiffs and the ANC Intervenors do not

15           anticipate that there are any disputed issues of material fact that would preclude summary

16           judgment in this action. This is not, and should not be construed as, an agreement by

17           Plaintiffs and the ANC Intervenors not to dispute factual representations made in their

18           respective briefs and declarations, or as a waiver of the right to dispute such

19           representations.

20          Plaintiffs and the ANC Intervenors1 propose the following expedited case schedule:
21

22
     1
       In agreeing to this proposed schedule, the ANC Intervenors note the tentative briefing schedule
23   for the motions to intervene set by the Court at the May 7, 2020 scheduling conference, i.e., that
     any response in opposition to the motions to intervene would be filed by May 13, 2020, and that
24
     any reply would be filed by May 18, 2020.
25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                                    Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                                   811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                                        Seattle, WA 98104
     – Page 3                                                                                          206-344-8100
              Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 4 of 8



1               o Secretary’s production of administrative record:                May 22, 2020

2               o All parties’ cross-motions for summary judgment:                May 29, 2020

3               o Combined responses/replies on cross-motions:                    June 9, 2020

4               o Oral argument on cross-motions:                                 June 12, 2020

5           Plaintiffs provided notice of this agreement and proposed case schedule to counsel for

6    the Secretary prior to filing. Given the shortness of time, Plaintiffs are unable to make any

7    representation regarding the Secretary’s position, who intends to file a response to this notice.

8

9           Respectfully submitted this 12th day of May, 2020.

10
                                                   KANJI & KATZEN, P.L.L.C.
11
                                                   /s/ Riyaz A. Kanji
12                                                 Riyaz A. Kanji, D.C. Bar # 455165
                                                   303 Detroit Street, Suite 400
13
                                                   Ann Arbor, MI 48104
                                                   Telephone: 734-769-5400
14
                                                   Email: rkanji@kanjikatzen.com
15
                                                   /s/ Cory J. Albright
16                                                 Cory J. Albright, D.C. Bar # WA0013
                                                   WSBA # 31493
17                                                 811 1st Avenue, Suite 630
                                                   Seattle, WA 98104
18                                                 Telephone: 206-344-8100
                                                   Email: calbright@kanjikatzen.com
19
                                                   Co-Counsel for the Confederated Tribes of the
20                                                 Chehalis Reservation and the Tulalip Tribes
21                                                 Counsel for the Houlton Band of Maliseet Indians,
                                                   Akiak Native Community, Asa’carsarmiut Tribe
22
                                                   and Aleut Community of St. Paul Island
23

24

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                                  Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                                 811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                                      Seattle, WA 98104
     – Page 4                                                                                        206-344-8100
            Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 5 of 8



1                                         CONFEDERATED TRIBES OF THE CHEHALIS
                                          RESERVATION
2
                                          /s/ Harold Chesnin
3                                         Harold Chesnin, WSBA # 398
                                          Lead Counsel for the Tribe
4
                                          420 Howanut Road
                                          Oakville, WA 98568
5
                                          Telephone: 360-529-7465
6                                         Email: hchesnin@chehalistribe.org

7                                         TULALIP TRIBES

8                                         /s/ Lisa Koop Gunn
                                          Lisa Koop Gunn, WSBA # 37115
9                                         Tulalip Tribes, Office of the Reservation Attorney
                                          6406 Marine Drive
10                                        Tulalip, WA 98271
                                          Telephone: 360-716-4550
11                                        Email: lkoop@tulaliptribes-nsn.gov
12
                                          THE NAVAJO NATION
13
                                          /s/ Paul Spruhan
14
                                          Doreen McPaul, AZ Bar No. 021136
15                                        Attorney General
                                          Paul Spruhan, D.C. Bar No. AZ0017
16                                        Assistant Attorney General
                                          P.O. Box 2010
17                                        Window Rock, AZ 86515
                                          Telephone: (928) 871-6345
18                                        Email: dmcpaul@nndoj.org
                                          Email: pspruhan@nndoj.org
19

20                                        ROTHSTEIN DONATELLI LLP
21                                        /s/ Eric Dahlstrom
                                          Eric Dahlstrom, AZ Bar No. 004680
22
                                          April E. Olson, AZ Bar No. 025281
                                          1501 West Fountainhead, Suite 360
23
                                          Tempe, AZ 85282
24
                                          Telephone: (480) 921-9296

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                       Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                      811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                           Seattle, WA 98104
     – Page 5                                                                             206-344-8100
            Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 6 of 8



1                                         Email: edahlstrom@rothsteinlaw.com
                                          Email: aeolson@rothsteinlaw.com
2
                                          Richard W. Hughes, NM Bar No. 1230
3                                         Donna M. Connolly, NM Bar No. 9202
                                          Reed C. Bienvenu, NM Bar No. 147363
4
                                          1215 Paseo de Peralta
                                          Santa Fe, NM 87505
5
                                          Telephone: (505) 988-8004
6                                         Email: rwhughes@rothsteinlaw.com
                                          Email: dconnolly@rothsteinlaw.com
7                                         Email: rbienvenu@rothsteinlaw.com

8                                         Counsel for Pueblo of Picuris

9                                         Co-Counsel for the Navajo Nation

10
                                          QUINAULT INDIAN NATION
11
                                          /s/ Derril B. Jordan
12                                        Derril B. Jordan, D.C. Bar #470591
                                          Quinault Office of the Attorney General
13
                                          136 Cuitan Street
                                          Taholah, WA 98587
14
                                          Telephone: 360.276-8215, Ext. 1406
15                                        Email: derril.jordan@quinault.org

16
                                          ELK VALLEY RANCHERIA, CALIFORNIA
17
                                          /s/ Bradley G. Bledsoe Downes
18                                        Bradley G. Bledsoe Downes, CA Bar No. 176291
                                          General Counsel
19                                        2332 Howland Hill Road
                                          Crescent City, CA 95531
20                                        Telephone: 707.465.2610
                                          Email: bdownes@elk-valley.com
21

22
                                          SAN CARLOS APACHE TRIBE
23
                                          /s/ Alexander B. Ritchie
24
                                          Alexander B. Ritchie, AZ Bar # 019579

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                      Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                     811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                          Seattle, WA 98104
     – Page 6                                                                            206-344-8100
            Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 7 of 8



1                                         Attorney General
                                          San Carlos Apache Tribe
2                                         Post Office Box 40
                                          16 San Carlos Avenue
3                                         San Carlos, AZ 85550
                                          Telephone: (928) 475-3344
4
                                          Email: alex.ritchie@scat-nsn.gov
5

6                                         CHEYENNE RIVER SIOUX TRIBE

7                                         /s/ Nicole E. Ducheneaux
                                          Nicole E. Ducheneaux (D.D.C. Bar No. NE001)
8                                         Big Fire Law & Policy Group LLP
                                          1404 Fort Crook Road South
9                                         Bellevue, NE 68005
                                          Telephone: (531) 466-8725
10                                        Facsimile: (531) 466-8792
                                          Email: nducheneaux@bigfirelaw.com
11

12                                        ROSEBUD SIOUX TRIBE, ARCTIC VILLAGE,
                                          NATIVE VILLAGE OF VENETIE, and
13
                                          NONDALTON TRIBES
14
                                          /s/ Natalie A. Landreth
15
                                          /s/ Wesley James Furlong
                                          Natalie A. Landreth (D.D.C. Bar No. AK0001)
16                                        Erin C. Dougherty Lynch, pro hac vice
                                          Matthew N. Newman, pro hac vice
17                                        Wesley James Furlong (D.D.C. Bar No. AK0003)
                                          Megan R. Condon, pro hac vice
18                                        NATIVE AMERICAN RIGHTS FUND
                                          745 West 4th Avenue, Suite 502
19                                        Anchorage, AK 99501
                                          Telephone: (907) 276-0680
20                                        Facsimile: (907) 276-2466
                                          Email: landreth@narf.org
21                                        dougherty@narf.org
                                          mnewman@narf.org
22
                                          wfurlong@narf.org
                                          mcondon@narf.org
23

24

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                     Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                    811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                         Seattle, WA 98104
     – Page 7                                                                           206-344-8100
            Case 1:20-cv-01002-APM Document 57 Filed 05/12/20 Page 8 of 8



1                                         OGLALA SIOUX TRIBE

2                                          /s/ Jennifer Bear Eagle
                                          Jennifer Bear Eagle, pro hac vice
3                                         OGLALA SIOUX TRIBE LEGAL
                                          DEPARTMENT
4
                                          P.O. Box 1204
                                          Pine Ridge, SD 57770
5
                                          Telephone: (605) 867-2138
6                                         Facsimile: (605) 867-2140
                                          Email: JenniferBE@ostlegal.org
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     CONFEDERATED TRIBES PLAINTIFFS’ AND                                      Kanji & Katzen, P.L.L.C.
     CHEYENNE RIVER SIOUX PLAINTIFFS’ JOINT                                     811 1st Ave., Suite 630
     NOTICE REGARDING MOTIONS TO INTERVENE                                          Seattle, WA 98104
     – Page 8                                                                            206-344-8100
